DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 11, 2021.  As directed by the amendment: claim(s) 1, 10 and 11 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-18 are currently pending in the application.
Response to Arguments
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive. The applicant principally argues that the prior art Pinhas does not disclose the use of any sort of artificial intelligence algorithm. The examiner respectfully disagrees. Artificial Intelligence as defined by the Britannica is the ability of a digital computer to perform tasks commonly associated with intelligent beings and intellectual processes such as the ability to reason, discover meaning or generalize. The prior art Pinhas discloses the ability to utilize a pattern analysis module to analyze and determine a predicted output based on applying various functions and algorithms to the data. The examiner is not convinced and therefore the prior art is used in the following rejection. The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-16 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan (US 2010/0152543 A1) in view of Somanath (US 2016/0174913 A1), Korhonen (US 2013/0030711 A1) and Pinhas (US 2007/0118054 A1) and ().
Regarding claim 1, Heneghan discloses a system for monitoring a patient’s health (e.g. Figs 1 and 2; [0020]), the system comprising: a monitoring device configured to objectively monitor one or more health parameters of the patient (e.g. Figs 1 and 2; [0020]), the monitoring device including: a sensing unit configured to receive the signals pertaining to the one or more health parameters, wherein the sensing unit includes one or more non-contact sensors configured to receive signals through non-physical contact with the patient (e.g. [0018]; [0030]; Fig 1: 102/103/104); a memory configured to store data pertaining to the signals (e.g. Fig 1: 106; [0030] lines 13-18); and a processor configured to analyze the data using pre-determined information and programmed artificial intelligence (e.g. [0052]; [0060]-[0065] artificial intelligence is interpreted as machine utilized algorithms and logic to get a designated output). Heneghan is silent regarding continuously upload data associated with the signals to a cloud; a processor configured to: apply at least two of a filtering algorithm, a noise 
However, Somanath discloses a device for health monitoring and response that includes continuously uploading data associated with the signals to a cloud (e.g. [0011]; [0020]; [0103] the system automatically sends the data to the cloud).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Heneghan to incorporate the teachings of  Somanath of continuously uploading data associated with the signals to a cloud for the purpose of being able to have the data accessible by medical personnel (e.g. Somanath [0011]; [0020]; [0103]).
Additionally, Korhonen discloses a method and apparatus for providing adaptive filtering of sensors and sensor data wherein a processor configured to: apply at least two of a filtering algorithm, a noise reduction algorithm, a threshold algorithm, a digital signal processing algorithm and an artificial intelligence algorithm to the data (e.g. [0032]).
Furthermore, Pinhas discloses a method and system for monitoring patients for clinical episodes wherein there’s a processor configured to: derive, using the programmed artificial intelligence, patterns of the one or more health parameters (e.g. Fig 2:16
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the device of Heneghan to incorporate the teachings of Pinhas and Korhonen wherein there’s a processor configured to: apply at least two of a filtering algorithm, a noise reduction algorithm, a threshold algorithm, a digital signal processing algorithm and an artificial intelligence algorithm to the data; derive, using the programmed artificial intelligence, patterns of the one or more health parameters; and identify, using the programmed artificial intelligence, abnormalities in the one or more health parameters for the purpose of .tracking changes of the user’s health parameters to predict when a user may have a clinical episode (e.g. Pinhas [0003]). 
Regarding claim 2, modified Heneghan discloses wherein the one or more health parameters are selected from the group consisting of: respiration patterns; heart rate; temperature; sleep patterns; (and movement patterns for claim 10) (e.g. Heneghan: [0018]; [0039]).
Regarding claim 4, modified Heneghan discloses wherein the monitoring device is further configured to transmit and receive one or more electromagnetic signals (e.g. Heneghan: [0020]; [0052]-[0055]; the device can transmit and receive the signals from the sensor and disperse it to various devices).
Regarding claim 5, modified Heneghan discloses wherein the one or more sensors are selected from the group consisting of: an ultrasound reader; a camera; a video recorder; and a microphone; (and an ultra-wide band radar wave sensor; an air quality sensor for claim 14) (e.g. Heneghan:  [0031]; [0039]-[0043]).
Regarding claim 6, modified Heneghan discloses further comprising a data transceiver configured to receive data from the sensing unit and transmit the data to a Somanath [0011]; [0020]; [0103] a cloud server is a remote wireless server the prior art also states it can send to other computing devices for remote monitoring).
Regarding claim 7, modified Heneghan discloses further comprising a mobile electronic device configured to receive data analyzed by the processor (e.g. Heneghan:  [0053]-[0055]).
Regarding claim 8, modified Heneghan discloses wherein the mobile electronic device further includes a graphical user interface configured to enable a user to access data stored in the memory (e.g. Heneghan: [0055]).
Regarding claim 10, Heneghan discloses a method for monitoring a patient’s health (e.g. abstract; [0018]; [0020]), the method comprising: receiving, using a sensing unit coupled to a monitoring device, one or more signals pertaining to one or more health parameters of the patient, wherein the sensing unit includes one or more non-contact sensors (e.g. [0018]; [0030]; Fig 1: 102/103/104); analyzing, using a processor, the data pertaining to the one or more signals, the analyzing including determining one or more medical conditions of the patient using pre-determined information and programmed artificial intelligence (e.g. [0052]; [0060]-[0065] artificial intelligence is interpreted as machine utilized algorithms and logic to get a designated output). Heneghan is silent regarding continuously uploading, using a processor, data associated with the one or more signals to a cloud; a processor configured to: applying, using the processor, at least two of a filtering algorithm, a noise reduction algorithm, a digital signal processing algorithm, and an artificial intelligence algorithm to the data; derive, using the programmed artificial intelligence, patterns of the one or more health 
However, Somanath discloses a device for health monitoring and response that includes continuously uploading data associated with the signals to a cloud; transmitting, to a remote server, data analyzed using the processor (e.g. [0011]; [0020]; [0103] the system automatically sends the data to the cloud and a cloud server is a remote wireless server the prior art also states it can send to other computing devices for remote monitoring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Heneghan to incorporate the teachings of  Somanath of continuously uploading data associated with the signals to a cloud for the purpose of being able to have the data accessible by medical personnel (e.g. Somanath [0011]; [0020]; [0103]).
Additionally, Korhonen discloses a method and apparatus for providing adaptive filtering of sensors and sensor data wherein a processor configured to: apply at least two of a filtering algorithm, a noise reduction algorithm, a threshold algorithm, a digital signal processing algorithm and an artificial intelligence algorithm to the data (e.g. [0032]; [0063]).
Furthermore, Pinhas discloses a method and system for monitoring patients for clinical episodes wherein there’s a processor configured to: derive, using the programmed artificial intelligence, patterns of the one or more health parameters (e.g. Fig 2:16 [0182]; [0191]; [0241]); and identify, using the programmed artificial 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the device of Heneghan to incorporate the teachings of Pinhas and Korhonen wherein there’s a processor configured to: apply at least two of a filtering algorithm, a noise reduction algorithm, a threshold algorithm, a digital signal processing algorithm and an artificial intelligence algorithm to the data; derive, using the programmed artificial intelligence, patterns of the one or more health parameters; and identify, using the programmed artificial intelligence, abnormalities in the one or more health parameters for the purpose of .tracking changes of the user’s health parameters to predict when a user may have a clinical episode (e.g. Pinhas [0003]). 
Regarding claim 11, modified Heneghan discloses wherein the analyzing further includes incorporating analytics (e.g. Pinhas: [0241]; Korhonen: [0063]).
Regarding claim 12, modified Heneghan discloses wherein the one or more health parameters are selected from the group consisting of: respiration patterns; heart rate; temperature; sleep patterns; (and movement patterns for claim 10) (e.g. Heneghan: [0018]; [0039]).
Regarding claim 14, modified Heneghan discloses wherein the one or more sensors are selected from the group consisting of: an ultrasound reader; a camera; a video recorder; and a microphone; (and an ultra-wide band radar wave sensor; an air quality sensor for claim 14) (e.g. Heneghan
Regarding claim 15, modified Heneghan discloses further comprising transmitting, to a mobile electronic device or a network of devices, data analyzed by the processor (e.g. Heneghan: [0053]-[0055]).
Regarding claim 16, modified Heneghan discloses further comprising accessing the data analyzed by the processor, using a graphical user interface coupled to the mobile electronic device (e.g. Heneghan:  [0055]).
Regarding claim 18, modified Heneghan discloses further comprising transmitting, to a mobile electronic device, data analyzed using cloud computing (e.g. Somanath: [0011]; [0020]; [0103]). 
Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Somanath, Korhonen and Pinhas as applied to claim 1 above, and further in view of Abreu (US 2015/0196203 A1).
Regarding claims 3 and 13, modified Heneghan is silent regarding wherein the monitoring device is a wall mounted device.
However, Abreu discloses a device for measuring brain temperature with a non-contact sensor wherein the monitoring device is a wall mounted device (e.g. [0125] lines 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the modified device of Heneghan to incorporate the teachings of Abreu wherein the monitoring device is a wall mounted device for the purpose of making the device versatile.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Somanath, Korhonen and Pinhas as applied to claim 1 above, and further in view of Sampson (US 2015/0366518 A1).
Regarding claim 9, modified Heneghan is silent regarding wherein the processor is further configured to send one or more alerts to the mobile electronic device if a pre-determined medical condition is met based on the analyzed data.
However, Sampson discloses a biometric sensor apparatus to determine significant detrimental change in the user via an algorithm wherein the processor is further configured to send one or more alerts to the mobile electronic device if a pre-determined medical condition is met based on the analyzed data (e.g. [0009]; [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the modified device of Heneghan to incorporate the teachings of Sampson wherein the processor is further configured to send one or more alerts to the mobile electronic device if a pre-determined medical condition is met based on the analyzed data for the purpose of alerting the user to the status of their condition.
Regarding claim 17, modified Heneghan is silent regarding further comprising sending an alert to a user if a pre-determined medical condition is met based on the data analyzed by the processor.
However, Sampson discloses a biometric sensor apparatus to determine significant detrimental change in the user via an algorithm further comprising sending an alert to a user if a pre-determined medical condition is met based on the data analyzed by the processor (e.g. [0009]; [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the modified device of Heneghan to incorporate the teachings of Sampson wherein further comprising sending an alert to a user if a pre-determined medical condition is met based on the data analyzed by the processor for the purpose of alerting the user to the status of their condition.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								November 6, 2021
/J.F.H./Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792